EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicants’ arguments 8/7/2020 are persuasive.  The claim interpretation made on pages 2-6 of the Non-Final Rejection mailed 5/14/2020 are withdrawn and the claim limitations are not interpreted under 35 U.S.C. 112(f).  
An updated prior art search and reconsideration of the references of record do not provide a proper teaching of obviousness for the combination of limitations disclosed by the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674.  The examiner can normally be reached on Monday – Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELMER M CHAO/Primary Examiner, Art Unit 3793